Citation Nr: 0603734	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-09 787	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran had periods of active duty from April 1966 to 
July 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board first considered this appeal in 
May 2003 and determined that additional development was 
required.  As such, the matter was remanded to the RO.  All 
requested development was performed, but the benefit sought 
remains denied.  Accordingly, this matter is properly 
returned to the Board for further appellate consideration.

In November 2005, the veteran submitted a copy of medical 
evidence already of record and advised that he wanted to file 
a new claim with respect to his shoulder.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has eleven service-connected disabilities 
with a total combined rating of 60 percent and does not meet 
the threshold requirements for a total rating based on 
individual unemployability.

3.  At the time the veteran filed his application for a total 
rating, he had a total combined rating of 70 percent and met 
the threshold requirements for a total rating based on 
individual unemployability.

4.  The veteran is not precluded from securing and following 
some form of substantially gainful employment as a result of 
his service-connected disabilities.

CONCLUSION OF LAW

Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court specifically stated in Pelegrini, however, that it was 
not requiring the voiding or nullification of any AOJ action 
or decision, only finding that appellants are entitled to 
VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, he advised VA 
in January 2005 that there was no additional evidence to 
substantiate his claim.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

The veteran asserts that he cannot work because of arthritis 
in his neck, back and knees.  He acknowledges that he was 
awarded Social Security Administration (SSA) disability 
benefits in 1996 following a stroke, that SSA's records show 
that he was unable to work solely due to vascular dementia, 
and that he has not sought work since 1996.  The veteran 
contends, however, that his mental capacity has been restored 
and that he is totally disabled due to service-connected 
disabilities.

The veteran has eleven service-connected disabilities.  At 
the time he filed his application for a total rating in 
October 2001, his hearing loss was rated as 20 percent 
disabling; tinnitus as 10 percent disabling; degenerative 
joint disease of both knees, the lumbar spine, the thoracic 
spine, and of the cervical spine each rated as 10 percent 
disabling; dyshydrosis of the hands and feet as 10 percent 
disabling; a prepyloric ulcer rated as 10 percent disabling; 
and, sinusitis as noncompensable.  As such, he had a total 
combined rating of 70 percent.  In a March 2002 rating 
decision, the veteran's hearing loss rating was reduced to 
noncompensable.  As a consequence, his total combined rating 
was reduced to 60 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on her 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

At the time the veteran filed his claim, his total combined 
disability rating was 70 percent so he met the percentage 
threshold requirements of 38 C.F.R. § 4.16(a).  With the 
recent reduction in ratings, however, the veteran does not 
currently meet the percentage threshold requirements.  
Because it is the defined and consistently applied policy of 
VA to administer the law under a broad interpretation 
pursuant to 38 C.F.R. § 4.3, the Board will here consider the 
veteran's claim under the criteria for a veteran with 
disabilities which meet the percentage thresholds.  
Therefore, the question to be answered by a review of the 
medical evidence is simply whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.

The evidence of record shows that the veteran was working as 
a cook in 1996 when he experienced a cerebral aneurysm.  He 
underwent surgical repair and developed hydrocephalus and a 
seizure disorder as well as bowel and bladder dysfunction.  
The veteran sought disability benefits from SSA, stating in 
his application to that agency that he was unable to work 
because of a brain injury that caused memory loss and poor 
concentration.  The veteran was determined to have dementia 
and borderline intellectual functioning with an IQ of 78.  
Benefits were awarded based solely on the veteran's limited 
mental functioning and he has not sought employment since 
that time.

The veteran underwent VA orthopedic examination in July 2001 
and complained of varying degrees of pain in his neck, back, 
and right knee.  He related that he had some difficulty 
manipulating items with his right hand as a residual of his 
1996 brain injury.  He presented with a slow gait, but did 
not use an assistive device to walk.  X-rays showed 
degenerative changes in the cervical spine, and only minimal 
degenerative changes in the thoracic spine, lumbar spine, and 
both knees.

The veteran submitted an application for VA compensation 
benefits based on unemployability in October 2001.  He 
reported that he had a high school education and work 
experience as a cook following his discharge from service.  
He advised VA the following month that he had not sought 
employment since 1996, that he lacked skills and education to 
perform a desk job, and that he was unemployable due to 
arthritis.

The veteran's treating internal medicine physician reported 
in November 2003 that it would be virtually impossible for 
the veteran to secure a gainful occupation because of his 
hearing loss, prepyloric ulcer, and arthritis of the 
cervical, thoracic, and lumbar spine.  The physician did not 
support this statement with any specific findings as to 
actual limitations experienced by the veteran.

The veteran underwent a series of VA examinations in 
September 2004 and related each time that he was unable to 
work because of his arthritis in the neck, back, and knees.  
Upon general medical examination, he presented using a cane 
with a slow gait; he was noted to have good posture and to be 
in a good nutritional state.  The VA examining physician was 
unable to find any evidence of unemployability from a general 
medical standpoint.  This examiner noted that the 
unemployability factors were associated with musculoskeletal 
problems.

Upon VA orthopedic examination in September 2004, the 
orthopedic surgeon who examined the veteran also reported on 
his review of the veteran's claims folder.  The veteran 
complained of pain in his knees with flare-ups every two to 
three days and severe pain in his neck about twice per month.  
The examiner reported a completely normal examination of the 
knees and mild degenerative arthritis in all areas of the 
spine.  Following a complete evaluation, the examiner opined 
that arthritis was not a factor in the veteran's 
unemployment.

The veteran underwent another VA orthopedic examination in 
June 2005 and this orthopedic surgeon also reported on his 
review of the claims folder.  This examiner found it 
important to point out that although the veteran complained 
of an inability to work because of back and knee pain, he was 
able to work-out at a gymnasium two to three times per week.  
The veteran had normal range of motion in his knees and 
minimal limitation of motion in his spine; he did not 
complain of pain with any of the motion testing.  Following a 
complete evaluation, the examiner opined that the veteran's 
cervical spine, thoracic spine, lumbar spine and knee 
conditions did not significantly affect his ability to seek 
and maintain gainful employment.  The examiner further opined 
that the veteran's primary limiting factors with respect to 
employability were his stroke and subsequent complications.

The veteran's treatment records were reviewed along with the 
medical opinions of record.  The records show that the 
veteran requires minimal treatment for his service-connected 
disabilities, including the arthritis of his neck, back and 
knees.  He is prescribed anti-inflammatory medication.  It 
appears that he only participated in physical therapy for 
residuals of his 1996 stroke.  Although his treating 
physician opined that he was unable to secure a gainful 
occupation because of service-connected disabilities, the 
physician did not submit a supporting statement for that 
conclusion and the treatment records simply do not show that 
the veteran's service-connected disabilities are so severe as 
to cause total unemployability.  Furthermore, two VA 
examiners who are orthopedic surgeons opined that the 
veteran's arthritis is not so limiting as to cause total 
unemployability.

The evidence clearly shows that the veteran stopped working 
when he had a stroke in 1996.  Although he contends that he 
is now unable to work because of his service-connected 
arthritis and not any disability that was caused by his 
stroke, the medical evidence as a whole does not support that 
contention.  A VA general medical examiner found no evidence 
of unemployability and deferred to the orthopedic specialists 
to determine if musculoskeletal factors limited 
employability.  The orthopedic specialists found that the 
veteran was not unable to perform gainful employment because 
of his arthritis.  Consequently, the Board finds that the 
veteran is not precluded from securing and following some 
form of substantially gainful employment as a result of his 
service-connected disabilities and his appeal is denied.


ORDER

A total disability rating based on unemployability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


